34 So. 3d 250 (2010)
Tatiana CHAVEZ, Appellant,
v.
DEPARTMENT OF REVENUE and Nathan M. Shenk, Appellees.
No. 3D10-648.
District Court of Appeal of Florida, Third District.
May 19, 2010.
Tatiana Chavez, in proper person.
Bill McCollum, Attorney General; Toni C. Bernstein, Tallahassee, Assistant Attorney General, for appellee, Department of Revenue.
Before GERSTEN, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.

CONFESSION OF ERROR
Based on the Department of Revenue's confession of error, we reverse and remand this matter to the lower tribunal for further proceedings consistent with sections *251 409.256 and 409.2563, Florida Statutes (2009).
Reversed and remanded.